t c summary opinion united_states tax_court dovid and marcia l goldfarb petitioners v commissioner of internal revenue respondent docket no 21305-05s filed date dovid and marcia l goldfarb pro sese miriam c dillard and jeffrey s luechtefeld for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issues for decision are whether social_security disability benefits received by petitioner marcia goldfarb are taxable and whether respondent is estopped from determining a deficiency against petitioners with respect to the benefits background some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in wesley chapel florida unless otherwise indicated references to petitioner are to marcia goldfarb petitioner formerly worked for the montgomery county maryland police department in petitioner retired due to a work-related injury that left her disabled and began receiving social_security disability benefits in petitioner received dollar_figure of disability benefits from the social_security administration petitioners filed a joint federal_income_tax return reporting dollar_figure of adjusted_gross_income this amount did not petitioners filed a motion for summary_judgment on date for the reasons discussed infra we shall deny petitioners’ motion include the dollar_figure of social_security_benefits that petitioner received respondent issued petitioners a notice_of_deficiency in date respondent determined that dollar_figure of the benefits was taxable representing percent of the amount received discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances because we decide this case without regard to the burden_of_proof we need not decide whether sec_7491 applies social_security_benefits sec_86 requires the inclusion in gross_income of up to percent of social_security_benefits received 123_tc_245 affd 436_f3d_344 2d cir green v commissioner tcmemo_2006_39 in contrast amounts received under workmen’s compensation acts a sec_2 the notice_of_deficiency indicates the taxable_amount was dollar_figure the stipulation of facts however states that respondent determined dollar_figure of the disability benefits to be taxable although the discrepancy has not been explained we assume the figure used in the notice_of_deficiency is correct compensation_for personal injuries or sickness generally are not included in gross_income sec_104 petitioners contend that the social_security disability benefits constitute workmen’s compensation within the meaning of sec_104 we have previously held however that social_security disability benefits are not workmen’s compensation green v commissioner supra a statute is in the nature of a workmen’s compensation act if it allows disability payments solely for service-related personal_injury_or_sickness 78_tc_864 affd 709_f2d_1206 8th cir byrne v commissioner tcmemo_2002_319 the social_security act does not qualify because it allows for disability payments regardless of whether the individual was injured in the course of employment see u s c sec_423 green v commissioner supra accordingly the social_security_benefits that petitioner received are includable in gross_income as provided by sec_86 sec_86 taxes social_security_benefits pursuant to a formula married taxpayers filing a joint_return whose modified_adjusted_gross_income plus one-half of their social_security_benefits exceeds an adjusted_base_amount of dollar_figure must include up to a maximum of percent of their social_security_benefits in gross_income mikalonis v commissioner tcmemo_2000_281 subject_to exceptions not relevant here modified_adjusted_gross_income means adjusted_gross_income agi petitioners filed a joint_return and reported agi of dollar_figure adding one-half of the dollar_figure of the social_security_benefits to the reported agi yields a total of dollar_figure because this amount exceeds dollar_figure petitioners must include up to percent of the social_security_benefits in gross_income petitioners do not dispute that their agi exceeded dollar_figure petitioners argue however that only the income of the recipient of social_security_benefits is relevant for purposes of sec_86 petitioners note that sec_86 refers to taxpayer in the singular and not taxpayers in the plural for example sec_86 refers to the modified_adjusted_gross_income of the taxpayer petitioners contend that mr goldfarb’s income therefore should be excluded from agi in applying the formula under sec_86 because petitioner’s income alone did not exceed dollar_figure petitioners contend a lesser amount of social_security_benefits is taxable we disagree in determining the meaning of any act of congress unless the context indicates otherwise--words importing the singular include and apply to several persons parties or things u s c sec_1 this rule applies where it is necessary to carry out the evident intent of the statute 263_us_640 104_tc_574 affd 162_f3d_1236 9th cir although sec_86 refers to a taxpayer a joint_return is treated as the return of a taxable unit and the net_income reported on the return is subject_to tax as though the return were that of a single individual boehm v commissioner tcmemo_1999_227 citing 311_us_189 in applying the formula in sec_86 to cases involving a joint_return we have not distinguished between income earned by the recipient of social_security_benefits and income earned by the recipient’s spouse see eg reimels v commissioner supra pincite green v commissioner supra penn v commissioner tcmemo_2001_267 thomas v commissioner tcmemo_2001_120 petitioners’ interpretation of sec_86 would lead to incongruous results for example as discussed above the amount of taxable social_security_benefits is calculated by reference to an adjusted_base_amount the higher the adjusted_base_amount the lower the amount of taxable social_security_benefits in general the adjusted_base_amount is dollar_figure in the case of a joint_return however the adjusted_base_amount is increased to dollar_figure if we were to adopt petitioners’ theory a married taxpayer filing jointly would receive the benefit of a higher adjusted_base_amount despite being able to exclude her spouse’s income from agi application of this theory would cause inconsistent results rather we conclude sec_86 provides a greater adjusted_base_amount in the case of a joint_return because tax is computed on the married individuals’ aggregate income see sec_6013 see also 77_tc_1271 holding that the phrase every person in sec_56 as in effect for refers to all persons singularly or plural boehm v commissioner supra we conclude that in the case of a joint_return modified_adjusted_gross_income under sec_86 includes the income of each spouse respondent’s determination is therefore sustained estoppel petitioner has received social_security_benefits for a number of years petitioners contend that on their joint and returns they did not report the social_security_benefits as income petitioners further contend that respondent examined those returns but eventually determined that the benefits were not taxable petitioners therefore believe that respondent should be estopped from including the benefits in their gross_income for subsequent years equitable_estoppel is a judicial doctrine that precludes a party from denying his own acts or representations that induced another to act to his detriment 98_tc_695 it is well settled however that the commissioner cannot be estopped from correcting a mistake of law even where a taxpayer may have relied to his detriment on that mistake 104_tc_13 affd 140_f3d_240 4th cir an exception exists only in the rare case where a taxpayer can prove he or she would suffer an unconscionable injury because of that reliance the following conditions must be satisfied before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom the opposing party seeks to invoke the doctrine an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects of the acts or statements of the one against whom estoppel is claimed id even if respondent did not adjust petitioners’ prior tax returns respondent is not precluded from asserting a deficiency with respect to the social_security_benefits for each taxable_year stands on its own and the commissioner may challenge in a succeeding year what was overlooked in previous years see eg 55_tc_28 blodgett v commissioner tcmemo_2003_212 affd 394_f3d_1030 8th cir petitioners have not shown that they would suffer unconscionable injury as a result of relying on respondent’s acceptance of the previously filed returns furthermore respondent’s error if any was in a statement of law we therefore conclude that respondent is not estopped from asserting a deficiency for with respect to the social_security_benefits respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order and decision will be entered
